Citation Nr: 0021037	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-20 266	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for residuals of left eye 
cataract surgery.  



REPRESENTATION

Appellant represented by:	The American Legion






INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  

The case was previously before the Board in November 1997, 
when it was Remanded for clarification of a medical opinion.  
The requested development was completed.  

The Board obtained a medical opinion from the Chief of the 
Ophthalmology Section at a VA Medical Center.  Copies of the 
opinion were sent to the veteran and representative.  The 
veteran did not make a timely response.  The representative 
responded that it had nothing further to add.  The Board 
proceeded with its review of the appeal.  

In July 1999, the Board denied the claim determining that the 
veteran had not presented a well grounded claim.  The veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Secretary of Veteran Affairs filed an 
unopposed motion to remand the matter to the Board.  The 
Court granted the motion.  


REMAND

George D. Rucker, M.D., indicated that the veteran's eye 
disorders could occur with or without surgery.  The Board's 
review of the record did not disclose any medical evidence 
which clearly enunciated a link between the VA surgery and 
the veteran's eye disorders.  Nevertheless, the unopposed 
motion to remand indicated that further explanation was 
warranted.  


The case is REMANDED to the RO for the following:  

1.  The RO should ask Dr. Rucker, if 
there are any residuals of any injury 
resulting from VA surgery on the left 
eye.  

a.  Dr. Rucker should specifically 
express an opinion as to whether it is:
More likely than not (probability greater 
than 50%), 
At least as likely as not (probability 
approximately equal to or greater than 
50%), or 
More unlikely than not (probability less 
than 50%) that injury resulted from VA 
surgery.  Any residuals should be 
identified.  

b.  Dr. Rucker should specifically 
express an opinion as to whether it is:
More likely than not (probability greater 
than 50%), 
At least as likely as not (probability 
approximately equal to or greater than 
50%), or 
More unlikely than not (probability less 
than 50%) that the veteran's vitreous 
separation was a result of his VA eye 
surgery.  

c.  Dr. Rucker should specifically 
express an opinion as to whether it is:
More likely than not (probability greater 
than 50%), 
At least as likely as not (probability 
approximately equal to or greater than 
50%), or 
More unlikely than not (probability less 
than 50%) that the veteran's macular 
degeneration was a result of his VA eye 
surgery.  

2.  The RO should review the Court's 
Order and the Appellee's Motion to Remand 
to insure that all development required 
of the RO has been completed.  

Following completion of these actions, the RO should review 
the claims.  In accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is specifically invited to submit evidence from a 
medical professional which identifies any current eye 
disorder as a residual injury resulting from his VA surgery.  
The veteran should notify the RO of any medical professional 
who has expressed an opinion that any current eye disorder is 
a residual injury resulting from his VA surgery.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




